Title: October 1786
From: Washington, George
To: 




[Sunday 1st.] Mercury at 68 in the Morning—78 at Noon and 76 at Night.
The day clear and warm. Took an early Dinner and set out for Abingdon on my way to the Great Falls to meet the Directors of the Potomack Co.
Left Doctr. Craik at Mt. Vernon who came in a few minutes before I set off.
 


Monday 2d. Mercury at 67 in the Morning—78 at Noon and 75 at Night.
Morning lowering but clear warm, & pleasant afterwds.
Set out before Six Oclock, & arrived at the Great Falls abt. half after nine. Found Colo. Gilpin there & soon after Govrs. Johnson & Lee, and Colo. Fitzgerald & Mr. Potts arrived when the board proceeded to enquire in to the charges exhibited by Mr. James Rumsey the late against Mr. Richardson Stuart the present Manager of the Companys business. The examination of the Witnesses employed the board until dark when the members dispersed for Lodgings. I went to Mr. Fairfax’s.
 


Tuesday 3d. Mercury at 67 in the Morng.—79 at Noon—74 at Night.

Morning somewhat lowerg. with thunder lightning and rain in the evening.
Returned to the Falls by appointment at 7 Oclock to Breakfast: we proceeded immediately afterwards to a consideration of the evidence, and to decide upon each article of charge: a record of which was made & upon the whole appeared (the charges) malignant, envious, & trifling. After this the board settled many accts. and adjourned till 8 oclock next Morning.
 


Wednesday 4th. Mercury at 68 in the morning—78 at Noon and 72 at Night.
Morning clear, and it continued so till near 3 Oclock when it began to rain and continued with little or no intermission untill past 6 Oclock.
The Board having agreed to a Petition to be offered to the assemblies of Virga. and Maryland for prolonging the time allowed by Law for improving the Navigation of the river above the Great Falls—Directed the Manager respecting the Winter Work for the hands and having settled and regulated every other matter which came before them broke up about three oclock—when in company with Colos. Fitzgerald & Gilpin, & Mr. Potts I set off home. With much difficulty on acct. of the rising of the Water by the rain of last Night we crossed Difficult run and through a constant rain till I had reached Cameron. I got home a little before 8 oclock where I found my Brother Jno. Auge. Washington.


   
   a petition . . . to the assemblies: Frequent rains and high water in the summer and fall of 1785 and the summer of 1786 had prevented much work from being done on the bed of the Potomac River. The Potowmack Company petition, signed by GW, requested an extension of the three years originally allowed until Nov. 1790 or “such other time as your Honors shall deem reasonable for making and improving the Navigation between Great Falls and Fort Cumberland.” Both the Maryland and Virginia legislatures promptly complied with the request (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 78–79, 80).



 


Thursday 5th. Mercury at 70 in the Morng.—72 at Noon and 68 at Night.
A good deal of Rain fell in the Night; & a great deal in the course of this day (with the Wind from the So. East & sometimes very high) which occasioned very high tides, and high freshes. At home all day.
 


Friday 6th. Mercury at 62 in the morning—60 at Noon and 57 at Night.

Morning clear, except scattering clouds—Winds high from the westward.
In the afternoon (having first dined) rid with my Brother to Mr. Lund Washington’s and returned. Found the waters had been exceeding high.
 


Saturday 7th. Mercury at 52 in the Morning—58 at Night [Noon] and 56 at Night.
Morning clear and tolerably pleasant—wind still westerly and pretty fresh—No frost though one was expected from appearances.
Immediately after breakfast my Brother left this, when I rid to all my Plantations. Found my People securing fodder in the Neck, Dogue run and Ferry—at the last of which the drilled corn by the meadow was untouched. At Muddy hole the fodder had all been secured on Monday last and some of the Wild Pea vine (such as came from the Eastn. shore) had been pulled. The hands on Tuesday went to assist the Dogue run people to get in their fodder—a suspension of all wch. business was had on Wednesday afternoon & all day thursday. In the Neck, the first gathering of 6 rows of drilled pease measured 4¾ bushels and the first gathering of the next 6 rows planted in rows also, but 18 Inches a part in the rows yielded 6½ bushels.
 


Sunday 8th. Mercury at 56 in the Morning—60 at Night [Noon] and 57 at Night. A brisk southerly wind all day & pleasant.
Mr. Rumney, Mr. Powell, and a Mr. Patterson an English Gentn. dined here & returned in the afternoon.
 


Monday 9th. Mercury at 56 in the Morning—66 at Noon and 60 at Night.
Clear warm & pleasant, with but little wind.
Rid to all the Plantations & to the Ditchers in my Mill swamp. Finished securing Fodder at the River Quarter & would nearly do so at Dogue run—at the Ferry, gathering the Fodder of the Drilled Corn by the Meadow—Pulling pease in the Neck with the small hands. Allowed all my People to go to the races in Alexandria on one of three days as best comported with their respective businesses—leaving careful persons on the Plantations.
 


Tuesday 10th. Mercury at 59 in the Morning—74 at Noon and 72 at Night.
In company with Major Washington (who with his wife returned yesterday evening from Fredericksburgh) and Mr. Lear

went up to Alexandria to see the Jockey club purse run for (which was won by Mr. Snickers). Dined by invitation with the Members of it and returned home in the evening.


   
   William Snickers (b. 1759), son of Edward and Elizabeth Taliaferro Snickers of Frederick County, won 100 guineas at the Alexandria Jockey Club Purse with his horse Paul Jones. In 1793 Snickers married Frances Washington (b. 1775), daughter of Warner Washington, Jr. (1751–1829) and Mary Whiting Washington (MCILHANYHugh Milton McIlhany, Jr. Some Virginia Families. Staunton, Va., 1903., 107, 111; Va. Journal, 12 Oct. 1786).



 


Wednesday 11th. Mercury at 60 in the Morning—74 at Noon and 73 at Night.
This day as yesterday, was clear, calm, and warm.
Majr. Washington, his wife, and Nelly & Washington Custis went up to the race at Alexa. All but the Major returned to Dinner with Betcy & Patcy Custis along with them.
I rid to all the Plantations, found most of my People had gone to the races. Those remaining in the Neck were cleaning rye which had been tread out the day before & preparing to continue their wheat sowing tomorrow.
 


Thursday 12th. Mercury at 60 in the Morning—74 at Noon and 72 at Night.
Clear, calm, and warm all day, or rather till noon when a breeze from the Southward came up.
Rid to all the Plantations. Began in the Neck to sow wheat in the middle cut of drilled Corn. Ferry people all gone to the race and those at home at Dogue run all idle—Overseer being gone to the Race.
In the afternoon Doctr. Stuart and his wife Mr. Fitzhugh of Chatham, Mr. Presley Thornton Mr. Townshend Dade, and Mr. Stith came here, and stayed all Night.

	
   
   Presley Thornton (1760–1807), of Northumberland County, was the son of Presley Thornton (1721–1769) and Charlotte Belson Thornton. The younger Thornton left with his mother for England in the early 1770s and served with the British army on the Continent during the Revolution. Thornton returned to Virginia immediately after the war and restored his citizenship by taking the required oaths of allegiance. In 1799 he served as a captain in the 8th United States Infantry and an aide to Charles Cotesworth Pinckney. About 1800 Thornton sold his Northumberland estate and moved to Genesee, N.Y., where he died (GW to James McHenry, 4 Feb. 1799, and GW to Thornton, 12 Aug. 1799, DLC:GW; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 5 [1896–97], 198–99).



   
   Townshend Dade who appears on this day may be David Stuart’s brother-in-law Townshend Dade (b. 1743). He had been married to Stuart’s sister Jane Stuart (1751–1774).



   
   Mr. Stith was possibly John Stith (1755–1808), son of Buckner Stith (1722–1791)

and brother of Col. Robert Stith of Chotank. John Stith married Ann (Nancy) Washington, daughter of Lawrence Washington (b. 1728) of Chotank and Elizabeth Dade Washington. Stith served as a captain with several different Virginia regiments during the Revolution.



 


Friday 13th. Mercury at 64 in the Morning—76 at Noon and 74 at Night.
Clear Calm, and very warm all day. At Night it began to Thunder & lighten—accompanied in the course of it with frequent & hard Showers.
All the company except Mrs. Stuart went away directly after breakfast. She with Betcy & Patcy Custis did not leave this till after dinner.
Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Mill and Ditchers. Finished securing the Fodder at the Ferry. Tread out a stack of Wheat at Dogue run in order to renew my sowing of this grain at that place. Tried here and in the Neck to plow before sowing, then sow and harrow in, but it would not answer in the Corn ground. The grass occasioned the Earth to be drawn in heaps. Began to pull the early Corn at Muddy hole.
 


Saturday 14th. Mercury at 62 in the Morning—70 at Noon and 68 at Night.
Morning cloudy but clear afterwards with the Wind at So. West & warm.
Rid to all the Plantations. In the Neck, found the rain of last Night had wet the Corn ground so much that there was no plowing in Wheat. Ordered them to shift to the Wheat Stubble (where they had formerly been) and Plow for Rye. Finding at the same place that part of the first sowed rye had either not come up, or had been destroyed by some insect, I directed that part of the first cut—North of the Meadow, to be sowed over again; and to be harrowed in by the double harrow—if sufficient to cover the grain. At Muddy hole gathering the early Corn & husking it. At Dogue run Sowing Wheat—the ground, in places rather too wet. At the Ferry just finished plowing, sowing & harrowing the ground allotted for Rye at the Ferry and securing the fodder. Directed, as the fly appeared to be getting into the Wheat more or less at all the Plantations, that that at the Ferry should be immediately tread out & sent to the Mill.
 


Sunday 15th. Mercury 65 at Morn—76 at Noon and 74 at Night. Clear, warm, & pleasant all day.
Accompanied by Majr. Washington his wife Mr. Lear & the two

Childn. Nelly & Washington Custis went to Pohick Church & returned to Dinner. Fell in with on the Road, Colo. Jno. Mercer, his Lady & child coming here and their nurse.


   
   Col. John Francis and Sophia Sprigg Mercer of Maryland had a son, Richard, born 19 Nov. 1785. He died before reaching maturity (GARNETT [2]James Mercer Garnett. Biographical Sketch of Hon. James Mercer Garnett of Elmwood, Essex County, Virginia, With Mercer-Garnett and Mercer Genealogies. Richmond, 1910., 52–53).



 


Monday 16th. Mercury at 64 in the Morning—72 at Noon and 72 at Night.
A Watery Sun in the morning and Clouds in the afternoon but no rain fell till towards day in the Night.
Colo. Mercer &ca. crossed the River after breakfast on their way to Annapolis.
Majr. Washington & myself went up to Alexandria, & dined at Lomax’s. Got the Deed from Manley’s Exrs. acknowledged to me in open Court & for the 2d. time agreed with Mr. Wm. Triplett for the use of Mrs. French’s Plantation for wch. during Robinsons term and Interest in it, I am, for the Land & Negroes, to pay £136 & 150£ afterwards during her life.
Returned home in the Evening.

	
   
   For further information on the complicated French-Dulany land transactions, see GW to David Stuart, 12 Dec. 1790, PHi: Dreer Collection; GW to William Triplett, 25 Sept. 1786, DLC:GW; Fairfax County Deeds, Book P–1, 311–16, 318–20, and Book Q–1, 392–96, Vi Microfilm).



 


Tuesday 17th. Mercury at 68 in the Morning—64 at Noon and 59 at Night.
Wind Southerly and raining till about 9 Oclock when it chopped round to the No. Wt.—blew hard & cleared.
At home all day. Began to set a brick kiln.
 


Wednesday 18th. Mercury at 48 in the Morning—56 at Noon and 55 at Night.
Clear and cool, wind pretty fresh from the No. West.
Rid by Muddy hole and Dogue run Plantations to Mr. Tripletts. 3 plows and most of the hands from the first had gone to the latter to assist in sowing Wheat in Corn ground.
Having met Mrs. French at Mr. Tripletts, I concluded the bargain with her for her Plantation & Negroes in my Neck and had a Lease executed for the same and sent word to a Mr. Robertson the present tenant to come to me to see if I cd. not engage him to quit it, and coming accordingly some propositions were made to him of which he was to consider till saturday night or Monday Morning & then give an answer.

Monsr. Ouster, French Consul at Williamsburgh & Mr. Lacaze two French Gentlemen dined here & returned to Alexa. in the evening.


   
   Martin Oster, who came to Philadelphia from France in 1778 as an officer in the French consular service, held the post of vice-consul of Philadelphia 1781–83 and of Norfolk and Williamsburg from 1783 until his recall in 1792. He was traveling to several port cities at the time of this visit to Mount Vernon (NASATIR AND MONELLAbraham P. Nasatir and Gary Elwyn Monell. French Consuls in the United States: A Calendar of their Correspondence in the Archives Nationales. Washington, D.C., 1967., 196, 566–67). Mr. Lacaze was probably James Lacaze, a merchant, partner in the firm of Lacaze & Mallet, which operated in Philadelphia from 1780 to 1785.



 


[Thursday] 19th. October 1786. Mercury at 46 in the Morning—55 at Noon and 52 at Night.
A large white frost this Morning—the air cool, but calm & pleasant afterwards.
Rid to my Plantations in the Neck and at Muddy hole & from thence to Colo. McCartys to Dinner where I met Mrs. Washington & Fanny Washington.
On our return home found Mr. John Dawson and Mr. Theodk. Lee here.
In the Neck my People were sowing Wheat; but the ground was much too wet for it—but it was either to be put in in this condition or put off altogether. The former I chose. The resowing of Rye (directed on Saturday last) had been suspended, & was now put off altogether to see whether the part which appeared so thin would come to any thing—Sowing Rye on the New plowed Wheat stubble and had it harrowed and cross harrowed which put the ground in much finer order than the single harrowing had done the first. This Rye had both the harrowing after it was sowed as the lay land at Dogue run was managed. At Muddy hole the Overseer & two or three of the weak hands (the rest being at Dogue run) were gathering the Wild (or Magity bay) Pea a tedious operatn.


   
   John Dawson (1762–1814), of Spotsylvania County, was the son of Rev. Musgrave and Mary Waugh Dawson. He represented Spotsylvania County in the House of Delegates 1786–89, was a member of the Continental Congress in 1788 and 1789, and served in the United States Congress from 1797 to 1814.



   
   Theodorick Lee (1766–1849) was the fourth son of Henry Lee of Leesylvania, and younger brother of Light Horse Harry Lee and Charles Lee.



 


Friday 20th. Mercury at 50 in the Morning—60 at Noon and 56 at Night.
Calm clear & pleasant in the Morning—lowering afterwards with the Wind Southe[r]ly.
Rid (after Mr. Dawson & Mr. Lee went away) first to the Ferry

plantation, and thence to Dogue run through the Plantation lately rented of Mrs. French which I find less injured by Gullies than I expected.
At the Ferry the people were getting out the wheat and at Dogue run upon the point of finishing sowing the last cut of common corn (about the Houses)—after which I directed them to sow part of the drilled Corn.
In the afternoon Geo. Dunnington, a Tenant of mine in Charles County, Maryland, came in to give an acct. of the situation of the place on which he lives and of the attempts to take part of the Land away by one Strumat.
It ought to have been mentioned on Thursday that the early Corn drilled, in alternate rows, at Muddy hole had been measured; that of it there was only 19 Barrls. of sound corn—3 Barrls. of faulty Corn (fit only for Hogs) and 2 Barrls. of the Common Corn which had got intermixed—In all from these Alternate rows, 24 Barrls. Much rotten & bad corn was found in this early kind & proves as well from the experiment of this year as the last, that it does not do in this climate or soil.


   
   George Dunnington lived on the land in Maryland which GW had obtained from Daniel Jenifer Adams (see 22 Jan. 1775 and 12 Sept. 1785). In 1790 Dunnington was the head of a household of 10 whites and 15 slaves in Charles County (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 49). one strumat: Capt. John Stromatt in 1790 was the head of a household of 8 whites and 8 slaves in Charles County (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 54).



 


Saturday 21st. Mercury at 50 in the Morning—58 at Noon and 55 at Night.
Wind at No. Et. all day with various appearances—sometimes threatning Rain—at other times promising to be fair.
Colo. Richard Henry Lee with his daughter Nancy, who came here yesterday to dinner, going away after breakfast, I rid into the Neck, and to Muddy hole & Dogue run Plantations. At the first the People had finished sowing Wheat about Noon yesterday; & to day were picking up the fallen Corn and gathering the residue of the Pease. The Plows were preparing the Wheat Stubble for rye, & sowing it. At Dogue run the Plows had got into the drilled Corn, the stalk of which were cut down & entirely taken of the ground. The ground with this plowing seemed to be in perfect tilth, & in good order. I was about to harrow it after sowing & plowing, but my Farmer advised the contrary & I desisted.


   
   nancy: Anne Lee (1770–1804) was the eldest daughter of Richard Henry Lee and his second wife, Anne Gaskins Pinckard Lee.



  

   

Sunday 22d. Mercury at 48 in the Morning—59 at Noon and 56 at Night.
Clear and pleasant with but little wind.
The Honble. Wm. Drayton and Mr. Walter Izard came here to dinner and stayed all Night. Mr. Rumney, Mr. Hunter, Mr. Wilson & Mr. Porter also came here to dinner all of whom except the first went away after it.


   
   William Drayton (1732–1790), of Charleston, S.C., was the son of Thomas Drayton, prominent in political circles in that colony. Before the Revolution Drayton practiced law in South Carolina and was chief justice of East Florida. He spent part of the war in England. After his return to South Carolina in 1780, Drayton served as judge of the admiralty court, associate justice of the state supreme court, and in 1789 became the first judge of the United States court for the district of South Carolina.



   
   Drayton began corresponding with GW on 23 Nov. 1785 when he informed GW that the South Carolina Society for Promoting and Improving Agriculture and Other Rural Concerns had elected him its first honorary member (DLC:GW). At the time of this visit to Mount Vernon, Drayton and Izard were en route to South Carolina from New York.



   
   Walter Izard (c.1750–1788) was a son of Ralph Izard (1717–1761), of Berkeley County, S.C., and cousin of Ralph Izard (1742–1804), the revolutionary diplomat. During the Revolution Walter Izard served as a volunteer in the Continental Army. In 1779 he married Mary Fenwick, the second daughter of Edward Fenwick.



  

   
   

Monday 23d. Mercury at 48 in the Morning—60 at Noon and 58 at Night.
Calm clear and pleasant all day.
Mr. Rumney went away directly after breakfast and Mrs. Washington with Nelly and Washington Custis for Abingdon about the same time.
I remained at home all day. In the evening Colo. Monroe, his Lady and Mr. Maddison came in.


   
   James Monroe (1758–1831) had served as a delegate from Virginia to the Continental Congress since 1783 but had recently resigned because no delegate was eligible to serve more than three out of six years. Writing from New York on 7 Oct. 1786, Monroe had suggested to James Madison, who was in Philadelphia on personal business after attending the convention in Annapolis, that they travel to Virginia together and stop over at Mount Vernon to visit GW (MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 9:121–22, 143). Monroe and his wife, Elizabeth Kortright Monroe (d. 1830), were on their way to Fredericksburg, Va., where they intended to reside in a house belonging to Monroe’s uncle, Joseph Jones. Madison was going to Richmond for the fall session of the General Assembly.



 


Tuesday 24th. Mercury at 53 in the Morning—68 at Noon and 66 at Night.
Clear, calm, and extremely pleasant all day.

Mr. Drayton and Mr. Izard set out after breakfast on their rout to South Carolina.
I remained at home all day, being prevented from going up to Abingdon to Meet Mrs. Washington according to promise by the above company.
Entered into articles of agreement and bonds for the performance of the Covenants with John Robertson for the Plantation I lately leased of Mrs. French, and on which he lives.
Sent up to Abingdon for a young Bull of extraordinary make for which I had exchangd and given a young heifer of the same age.

	
   
   John Robertson agreed to give up the use of the land and slaves on or before 1 Jan. 1787, and in the meantime GW could “employ the labourers on the said Plantation in such works as may have a tendency to prepare for his crops & Inclosures designed for the next year, when they are not necessarily engaged in finishing the present crop, and taking care of the stock and other Interests” of Robertson. Robertson could have use of a tenant house, now occupied by Peter Pool, rent free for 1787, and for an additional year for payment of rent. GW was to pay Robertson for the wheat actually sown this year and Robertson would in turn pay Pool for the wheat planted on the tenement Pool relinquished to Robertson (agreement between GW and Robertson, 24 Oct. 1786, DLC:GW).



 


Wednesday 25th. Mercury at 53 in the Morng.—67 at Noon and 66 at Night.
An exceedingly heavy fog till 10 Oclock—after which it became clear warm & pleasant.
Mr. Maddison and Colo. Monroe & his Lady set out after breakfast for Fredericksburgh.
I called at the Ferry, Dogue run, & Muddy hole plantations on my way to Mr. Fendalls where I met Mrs. Washington, dined, & returned home in the evening bringing Betcy & Patcy Custis with the other two home with us. Found all the Wheat at the Ferry tred out but not quite cleaned or carried to the Mill. At Muddy hole the 4 rows of Irish Potatoes had been dugged. Out of one which appeared to be best set (though they were all much missing) 2¼ bushels were obtained and from the other 3 rows 4½ Bushels were gathered—In all 6¾ Bushels. This at best is a poor encrease—but would have been very bad if the rows had been nearly compleated but this they were not—the flat places having none on them.
 


Thursday 26th. Mercury at 56 in the Morning—70 at Noon and 68 at Night.
Calm, clear, and very pleasant day throughout.

Immediately after breakfast I rid into the Neck, and to Muddy hole & Dogue run Plantations. At the first finished sowing and plowing in all the Rye, but had not compleated the harrowing & Hoeing of it. This comprehended the 3d. cut of Wheat and the furthest cut of drilled corn except 52 rows which were left for Oats in the Spring & this sowing having advanced 18 rows into the Corn which had Peas between I directed the same number of Pea rows in the middle cut to be sowed with Wheat to bring them even. This would be set about tomorrow. Ordered three plows from this place to Dogue run to assist in putting in the Wheat & rye there wch. was more backward than at any other place in sowing. At Muddy hole the people had recommenced sowing rye in the Corn ground which had been left for this purpose. The Pease of the 6 rows in the Neck which had been drilled or sowed thick, yielded 15 bushels after they were cleaned (besides the green ones) and the next 6 rows of the same kind, dropped 18 inches in the row, measured (besides the green ones) 16 Bushels. The whole field therefore (if Pease had been planted between all the Corn rows) would have yielded at this rate, 410 bushels there being 159 of them and it is to be observed that many of the rows if not all of them were greatly missing occasioned by too early planting and the frequent rains which drowned them in all low and cold places. Ordered a piece of ground to be prepared in the Neck on which to transplant Turneps for the purpose of saving seed.
Colo. and Mrs. McCarty & Colo. Ball and his Lady came here to dinner & returned afterwards and abt. Sun down Mr. Mayo & his wife & Miss D’Hart in a Post Chaise & 4 came in.

   
   
   John Mayo (1760–1818), the son of John and Mary Tabb Mayo of Richmond, represented Henrico County in the House of Delegates in 1785–86, 1793, and 1796. Mayo married Abigail De Hart (1761–1843), the daughter of John De Hart (1728–1795) and Sarah Dagworthy De Hart of Elizabethtown, N.J. (MAYOMary Mayo Crenshaw, ed. An American Lady in Paris, 1828-1829: The Diary of Mrs. John Mayo. Boston and New York, 1927., xiii, 143–44). Miss D’Hart may have been Abigail’s sister Sarah De Hart (1759-1832), who had created shadow silhouettes of GW in 1783 (GW to William Gordon, 8 Mar. 1785,  DLC:GW; Eisen, Portraits of WashingtonGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:590).



 


Friday 27th. Mercury at 56 in the Morning—58 at Noon and 56 at Night.
Cloudy in the Morning, with the wind very fresh at N. W. About 10 oclock it cleared but continued to blow fresh, and grew colder.
Rid to the Plantations at the Ferry, Dogue run, and Muddy hole and examined the Land I lately bought from the Exr. of

Manley more attentively. Find some of it in very good condition and other parts much gullied and worn and that there is more & better meadow ground on it than I expected.
 

   

Saturday 28th. Mercury at 46 in the Morning—62 at Noon and 60 at Night.
Clear and pleasant all day with but little wind and that from So. West.
Mr. Mayo, his wife and Miss D’Hart went away after breakfast.
Rid to the Plantations in the Neck, Muddy hole, and Dogue Run. At the first compleated sowing Wheat yesterday and finished covering Rye with the Hoes & Harrows the same day—Gathering for plantation use some of the drilled Corn at Muddy hole & plowed a poor ½ acre to Cowpen on—Taking up the Irish Potatoes at Dogue run out of the way of the Wheat sowing.
Found Mrs. Stuart and her two youngest children here on my return home.


   
   Mrs. Stuart’s two youngest children were Ann Calvert (Nancy) Stuart (b. 1784) and Sarah (Sally) Stuart (born c.1786).



 


Sunday 29th. Mercury at 54 in the Morning—60 at Noon and 58 at Night.
Lowering at times through the day—very little wind and that South—very smoaky all day.

About noon Mrs. Stuart and one of her youngest Children left this for Mr. Lund Washingtons. At the same time I crossed the river with intention to view & Survey my land in Charles County Maryland. Went to and lodged at Govr. Smallwoods about 14 Miles from the Ferry.


   
   William Smallwood (1732–1792) came from a distinguished Charles County, Md., family. In 1761 he represented Charles County in the Maryland legislature, joined the Maryland nonimportation association in 1769, and became a delegate to the Maryland Convention of 1775. During the Revolution he attained the rank of major general. He was elected to Congress in 1785 but before assuming office was chosen to succeed William Paca as governor of Maryland. After serving three one-year terms, Smallwood retired in 1788 to his home in southern Maryland.



 


Monday 30th. Mercury at 49 in the Morning—52 at Noon and 50 at Night.
Raining all the forenoon with the Wind at No. Et.—Misting & very cloudy all the latter part of the day altho the Wind had shifted to the No. Wt.
About One Oclock accompanied by the Governor, I set out to take a view of my land which lay 12 Miles from his House—after doing which and finding it rather better than I expected we returned to the Governrs. having from the badness of the Weather & wetness of the ground given over the idea of Surveying.
This land lyes full level enough. The cleared part has been lively & good but much abused and a good deal worked. The wood part, of wch. there is a good deal, is tolerably full of rail timber and Wood (chiefly spanish Oak & black Jack) but the soil is thin and of a mean quality tho very capable of improvement from the Nature of it & levelness. Govr. Smallwood thinks the whole is worth and would sell for 35 or 40. Shillings Maryland Curry. pr. Acre and seems to have an inclination to buy it himself and that his Manager (one Franklin) is that way inclined also. Being informed by my Tenant (on this Land) George Dunnington of a vacancy containg. 20 or 30 acres within, or adjoining to my lines the Governor promised to obtain a warrant for it on my behalf and a Mr. Stromat who had obtained Warrants for sevel. vacancies one of which being within my Tract sent me word by the above Geo. Dunnington that I might have the latter (more than 100 acres) upon condition of my paying a proportionate part of the expence he had been at to obtain them, which I consented to do & sent him word so by Dunnington.

	
   
   an inclination to buy it: GW wrote Smallwood on 6 Oct. 1787: “When I had the pleasure of being at your house last fall, you gave me reason to believe

that you would become the purchaser of my land adjoining yours, in Charles County—And if I recollect rightly, was to have written to me on that subject from Annapolis” (NjP). GW expressed his continued interest in selling the land to Smallwood, but apparently nothing ever came of it, for GW still owned the land when he died. a vacancy: There were several strips of unclaimed, or waste, land bordering on, or intruding into, GW’s land. Both GW and John Stromatt, whose land marched with GW’s, obtained a warrant to survey the land for their own use. For the ensuing dispute and final settlement, see GW to William Craik, 19 and 27 Mar. 1789 and 8 Feb. 1790, DLC:GW. one franklin: George Augustine Washington mentions an F. P. Franklin as “Govr. Smallwoods agent” in 1788 (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 270). He may have meant Francis B. Franklin who lived in the area in 1790 and owned 29 slaves (HEADS OF FAMILIES, MD.Heads of Families at the First Census of the United States Taken in the Year 1790: Maryland. 1907. Reprint. Baltimore, 1965., 49).



 


Tuesday 31st. Mercury at 41 in the Morning—42 at Noon and 42 at Night.
Wind pretty fresh at No. West in the Morning but cloudy which it continued to be through the day with Mists in the afternoon and rain at Night, the wind getting round to No. Et.
After breakfast I left Govr. Smallwoods & got home to dinner. Attempted to cross at the Widow Chapmans in order to pay Colo. Mason a visit but could not get over.


   
   Constantia Pearson Chapman (c.1714–c.1791) was the daughter of Capt. Simon Pearson (d. c.1733) of Stafford County, Va., and the widow of Nathaniel Chapman of Charles County, Md.



